Title: To George Washington from Edward Newenham, 15 February 1797
From: Newenham, Edward
To: Washington, George


                        
                            My Dear Sir 
                            Dublin 15th Feby 1797
                        
                        It gives me real & heartfelt concern to mention, that it is an Age
                            Since I had the Honor & Happiness of a Line from you, whom I now & always
                            have Esteemed as the first and most Virtuous Man of this Age.
                        The Feild of European Politics has Undergone great Changes Since your last—that
                            Change will Still Produce more, untill Every State, Monarchist or Republican is Convulsed;
                            But I trust the United States of America will preserve thier Fœderal Union, Dignity
                            & Consequence, and that no Power on Earth will be Able to disturb your Happiness or
                            retard this Progressive Strength and Consequence of your Country.
                        My Feelings, must be the same with those of Every Man, who is interested in the
                            Welfare of the United States, on your Resignation; for here we beheld you, as the Great
                            Support, in the Cabinet & the field, of the United States; all Parties here lookd
                            with Equal Reverence on George Washington.
                        The Malicious Publications against you, are treated here with the Greatest Contempt, & the Authors are deemed Secret Enemies to
                            the Prosperity of the United States; few Papers here woud
                            Republish any of them; none publishd Cato’s Letters—Some Extracts from Pain’s Letter to you
                            were, but they were fully answered, & compleatly refuted.
                        
                        The late intended invasion had alarmed us very much, as it was unexpected, but
                            we had soon a Sufficient Force to repel the 25000 Men, they intended to Land; the British
                            Fleet was late by 2 Days, or the whole would have been Captured; a Storm dispersed them; But
                            I am Certain they will make another attempt, but we are now much better prepared; we have a
                            New Body of Men, called the Yeomanry, into which allmost all the Protestants of Property
                            have enterd; we Consist already of 31400 Men—and will encrease to 40,000, we are to Guard
                            Towns, Stores & Magazines, while the Militia & Army of the Line take the
                            field—Some thousands have tendered thier services to join the Regulars; we had a Review of
                            those in this City, they amounted to 3204 well disciplind in 6 Weeks; Great Part are
                            Cavalry, who are astonishingly trained—among the rest, I mounted Guard as a Private, for I thought none but Veteran officers Should Command Companies of Yeomen.
                        Every Ship in England is fitting out for immediate Service, as it is Known what
                            preparations are making in France for another Expedition—& 40,000 of the best
                            Troopes in England are ready to Come over here—& we have 65000—in this Sort of
                            Conflict almost Every Man that has either Landed or Monied Property would become a Soldier.
                        
                        our Weather has been seasonable, Spring not too forward, Moderate frosts
                            & Snow, & we have great Stores of Potatoes, Corn & Hay—So that, if
                            at Domestic Peace, next year, if our Harvest Equals last year, we Shall be able to Export
                            Considerable Quantities of Corn & Potatoes—I have lately discoverd a Lead Mine on
                            my Estate in the County of Tipperary, which promises well, but the Scarsity of Money now
                            prevents my working it—our funds have not sufferd much depression; the Great Majority of the
                            People here have great Confidence in the present Administration, who realy have acted wisely
                            & with Spirit.
                        Since you my Dear & ever respected Friend resignd, I congratulate
                            America on the Choice of Mr Adams as your Successor—That they may be happy, & you
                            Enjoy good Health, is & Ever has been my Fervent Prayer; Lady Newenham joins me in
                            best regards to Mrs Washington; In full hopes of soon having the Honor & Happiness
                            of an Answer I remain My Dear Sir with most Sincere Respect & Affectionate Regard
                            your faithfull Humble Svt
                        
                            Edward Newenham
                        
                        
                            There no being any Ship here ready for America, I send it by the British
                                Pacquet.
                        
                        
                    